Citation Nr: 1242741	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for residuals of exposure to hydrazine.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a low back disorder. 

5.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran originally requested a hearing before a Decision Review Officer (DRO) at the RO in April 2009.  As such, his requested DRO hearing was ultimately scheduled for August 2009; however, in an August 2009 statement from his representative, submitted prior to his hearing date, he withdrew his request for a DRO hearing and indicated that he wished his appeal to be forwarded to the Board for further consideration.  

The issues of entitlement to service connection for a low back disorder, hypertension, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  At no time during the pendency of the appeal does the Veteran have a current bilateral hearing loss disability for VA purposes. 

2.  At no time during the pendency of the appeal does the Veteran have a current diagnosis of residuals of his in-service exposure to hydrazine.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012). 

2.  Residuals of exposure to hydrazine were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2007, sent prior to the initial unfavorable decision issued in April 2008, of the criteria for establishing service connection for bilateral hearing loss and residuals of exposure to hydrazine, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In compliance with its duty to assist, the AOJ associated the Veteran's service treatment records, a June 2007 letter from his private physician Dr. S, and his submission of an internet article with the claims file.  The Board observes that the Veteran has indicated that he receives VA treatment for his claimed hypertension disorder, addressed in the Remand below, and that VA outpatient treatment records are not of record.  However, he has not indicated that he receives VA treatment for any disorder other than hypertension.  In particular, he has not indicated that he has received VA treatment for his bilateral hearing loss or residuals of his exposure to hydrazine.  Moreover, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.    

Additionally, the Veteran was afforded VA examinations in October 2007 for his claimed bilateral hearing loss and residuals of exposure to hydrazine.  The Board finds that both examinations were adequate as the examiners conducted a thorough interview with the Veteran regarding his symptoms as well as the appropriate tests.  The Board acknowledges that the claims file was not available for review at either of the October 2007 VA examinations.  Nevertheless, the fact that the claims file was unavailable to the examiners is not a fatal flaw.  The United States Court of Appeals for Veterans Claims (Court) has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008);  see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a Veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the discussion of the Veteran's symptoms, medical history, and current findings mirrors those found in the claims file and support the conclusions made in the reports.  

Further, with regard to the claim for residuals of exposure to hydrazine, the Board acknowledges that the absence of the claims file at the VA examination indicates that the examiner would not have been able to review Dr. S's June 2007 statement and the internet article submitted by the Veteran.  As discussed below, Dr. S.'s statement indicates that the Veteran had been exposed to hydrazine in 2003 and no residual effects were shown on examination.  Additionally, the internet article indicates that exposure to hydrazine may produce skin and eye irritation, skin sensitization, embryotoxicity, adverse effects on the respiratory system, and is a possible human carcinogen.  In this case, the October 2007 examiner noted that the Veteran had no suspicion of malignancy or chronic illness.  The examiner rendered this finding following a thorough interview and a complete examination of the Veteran.  The examiner noted that the Veteran denied nausea, vomiting, diarrhea, constipation, gastroesophageal reflux disease.  The examiner also noted that he reported that he had no allergies, asthma, chest pain, or shortness of breath.  The examiner also noted that he did not require frequent antibiotics while in the military.  Ultimately, the examiner found no suspicion of malignancy or chronic illness at the time of the examination.  In reaching this conclusion, the examiner specifically found that the Veteran did not have such noted adverse health effects.  As discussed below, Dr. S's opinion regarding the lack of current residuals is consistent with the VA examiner's findings and the Veteran has not claimed that he has any of the adverse health effects listed in the article but rather, that he desires service connection in case he develops symptoms.  As none of the adverse effects described in the internet article were noted at the examination and the Veteran has not claimed that he has any of the effects, the Board finds that a Remand for an addendum opinion following review of Dr. S's statement and the internet article would be futile.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Generally for service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  Certain chronic diseases, to include organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).  Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

	a.  Bilateral Hearing Loss

In the present case, the Veteran served as an aircraft electrician.  An October 2003 service treatment record indicates that he worked in an environment with hazardous noise in service.  Thus, in-service noise exposure is acknowledged.  However, as explained below, the claim fails as a current diagnosis of bilateral hearing loss, for VA purposes, has not been shown at any point during the pendency of the claim.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

In this case, in October 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
15
20
20
15
20

Speech audiometry revealed speech recognition ability of 98 percent in both ears.

Significantly, hearing loss did not exceed 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000, nor did it exceed 26 decibels for at least three of these frequencies in either ear.  Speech recognition scores using the Maryland CNC word list was not less than 94 percent in either ear.  The remaining evidence of record is silent regarding a current diagnosis of a bilateral hearing loss disability.  Therefore, the Veteran does not have a current disability in either ear for VA compensation purposes.  38 C.F.R. § 3.385.

The Board acknowledges the Veteran's statements received in May 2008 and March 2009, in which he reported that his pure tone thresholds at the 500 Hz level were not of record.  However, a review of the October 2007 VA examination report contains pure tone thresholds for the 500 Hz level.     

The Board has also considered the Veteran's arguments that his pure tone thresholds were close to 26 decibels and that his speech recognition scores of 98 percent in each ear are close to 94 percent for speech recognition.  See Veteran's statements received in May 2008 and March 2009.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which does not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that are close, but fail to meet, to the required  minimum pure tone thresholds and speech recognition scores listed in the regulation.  The Veteran's pure tone thresholds and speech recognition scores did not meet the required minimum criteria to qualify as a current disability, under 38 C.F.R. § 3.385.  Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes during the pendency of the claim.  As such, service connection on a direct or presumptive basis is not warranted.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

	b.  Residuals of Exposure to Hydrazine

A June 2003 service treatment record confirms that the Veteran was exposed to hydrazine in service.  He reported that following the exposure, he underwent complete hazmat wash down procedures and was evaluated in the emergency room with full physical examination and evaluation of vision and breathing, without any abnormal findings or physical complaints or  symptoms.  See October 2007 VA examination report. 

However, the claim fails for lack of a current disability (i.e., current residual effects of the in-service hydrazine exposure).  The Board acknowledges that the Veteran was told at the time of the exposure that hydrazine is a toxin and potential carcinogen that may or may not contribute to future health issues such as malignancy.  Id.  Significantly, the Veteran reported to the VA examiner that he had no history of any malignancy.  Further, the October 2007 examiner noted that he had no suspicion of malignancy or chronic illness.  

The Board has also considered the internet article submitted by the Veteran.  The article indicates that hydrazine may produce skin and eye irritation, skin sensitization, embryotoxicity, adverse effects on the respiratory system, and is a possible human carcinogen.  

As noted above, the October 2007 examiner noted that the Veteran had no suspicion of malignancy or chronic illness.  The examiner rendered this opinion following a thorough interview with the Veteran.  The examiner noted that the Veteran denied nausea, vomiting, diarrhea, constipation, and gastroesophageal reflux disease.  The examiner also noted that he reported that he had no allergies, asthma, chest pain, or shortness of breath.  The examiner also noted that he did not require frequent antibiotics while in the military.  

The Board has also considered the letter from the Veteran's private physician, Dr. S., dated in June 2007.  Dr. S. diagnosed exposure to hydrazine 2003 and noted that the treatment plan was observation.  Dr. S. also noted that, on examination, the Veteran had no residual effects of the hydrazine.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the claim was filed in March 2007; a clinical diagnosis of a residual of hydrazine exposure was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  

For entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  At this time, there is no competent evidence that the Veteran has any residual effect of his exposure to hydrazine in service, or that he had any such disorder at any time while the claim has been on appeal.  The Veteran does not claim otherwise.  In fact, in his statements received by VA in May 2008 and March 2009, he requested that "a disability rating of 0% be granted in case of any symptoms forming from the exposure."  

As the evidence does not demonstrate a current disability for which service connection may be granted, the appeal must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of exposure to hydrazine.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for residuals of exposure to hydrazine is denied.

REMAND

Regarding the claims for service connection for a low back disorder, hypertension, and tinnitus, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

	a.  Low Back Disorder

The Veteran has current diagnoses of a lumbar strain and very mild degenerative disc disease, which he believes are related to service.  Service treatment records indicate that he was treated for low back complaints on one occasion, in October 2002.  At that time, the Veteran reported that the onset had been one month prior and that he thought he pulled something.  The diagnosis was backache, not otherwise specified.  

The Veteran submitted a letter from his private physician, Dr. S., dated in June 2007, which indicated a diagnosis of a recurrent lumbar strain.  Dr. S. examined the Veteran in May 2007.  Dr. S. noted that, at the time of the May 2007 examination, the Veteran reported that he had experienced back pain for 4 1/2 years.  As he separated from service in August 2006, his report indicates that he has experienced low back symptoms beginning in service.

The Veteran underwent a VA examination in October 2007.  At that time, the examiner noted that X-rays resulted in a finding of very mild degenerative disc disease at L5-S1.  However, the examiner also noted that the examination was essentially normal.  The examiner further indicated that it is possible that the Veteran has some intermittent mechanical low back pain.  The examiner also noted that the Veteran had been treated once for low back complaints.  Ultimately, the examiner opined that the Veteran's back pain was not related to service.  The examiner offered no rationale for the opinion.  

Further, the Veteran reports that the October 2007 VA examination report contained incorrect facts.  Specifically, the October 2007 VA examination report noted that the Veteran's back pain was rare.  In his May 2008 statement, the Veteran reported such was not true as he had reported that he frequently has mid and low back pain.  

As the evidence indicates that the Veteran has current diagnoses of low back disorders, received treatment for his low back in service, and has reported that he has had low back symptoms since service, a nexus opinion supported by adequate rationale is required.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  As the October 2007 examination report contained no rationale for the negative nexus opinion, the Board finds that an addendum opinion is necessary.  

In offering an addendum opinion, the VA examiner should also address the June 2007 letter from a private physician, Dr. S., who diagnosed a recurrent lumbar strain and consider the Veteran's report that he had low back symptoms for over 4 years prior to May 2007 private examination, which places the onset of back pain during his military service.  The examiner should further consider the Veteran's statements that he has experienced mid and low back pain frequently.  The VA examiner should opine whether the Veteran's low back disorder is at least as likely as not related to service and offer an explanation for any opinion rendered. 

Additionally, subsequent to the October 2007 VA examination, the Veteran reported to VA that he has undergone magnetic resonance imaging (MRI) studies that show a back injury and that he has flare-ups of back pain with the work that he does at his current job.  See the Veteran's statements received in May 2008 and March 2009.  MRI reports are not of record.  The Veteran should be asked to identify all treatment providers for his low back disorder (or low back pain), and in particular, any records regarding the referenced MRI studies.  Upon receipt of any completed authorization and consent form, the AOJ should obtain the treatment records.    

	b.  Hypertension

Regarding the claim of service connection for hypertension, the Veteran reported that he had blood pressure checks at the VA Medical Center in Chicago, Illinois.  See the Veteran's statements received in May 2008 and March 2009.  VA outpatient treatment records are not of record.  Thus, any treatment records related to hypertension or blood pressure checks should be obtained and associated with the file.  

Similarly, the Veteran indicated that he has undergone blood pressure checks at work that resulted in findings of elevated blood pressure.  The Veteran should be asked to complete an authorization and consent form for any private records related to blood pressure screening.  Upon receipt of any completed authorization and consent form, the AOJ should obtain the treatment records.    

At present, the evidence indicates that the Veteran has had elevated blood pressure in service and following service, but he has not been diagnosed with hypertension.  See October 2007 and March 2008 VA examination reports.  The Board acknowledges that a November 2002 service dental record contains a notation of "occasional hypertension" and that the Veteran reported high blood pressure.  However, to date, a diagnosis of hypertension consistent with the definition of hypertension under VA regulations, has not been demonstrated.  There is no indication that the service dentist's notation was based on a blood pressure screening.  For purposes of rating hypertension under 38 C.F.R. § 4.104, the term hypertension means that the diastolic blood pressure is predominantly 90, or greater, and systolic pressure is predominantly 160, or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

Therefore, if the treatment records obtained on Remand contain a current diagnosis of hypertension, then an addendum opinion from the March 2008 VA examiner should be obtained to determine whether it is at least as likely as not that any post-service diagnosis of hypertension is related to elevated blood pressure findings in service.  If an addendum opinion is offered, the examiner should provide an explanation for any opinion reached.  

	c.  Tinnitus

In this case, the Veteran has reported that he experiences ringing or humming in his ears intermittently.  As noted above regarding his hearing loss claim, noise exposure has been acknowledged.  The Board further finds that the Veteran is competent to report ringing or humming in his ear as these symptoms come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran reported to the October 2007 VA examiner that he experienced ringing in his ears on average about three times per month and that it lasted for a few minutes.  Further, in the Veteran's May 2008 statement, he indicated that his tinnitus may have begun in service, although he did not expressly report a date of onset.  He reported that he worked on the flight line with loud noises and, that at the time of enlistment, he did not know that the ringing could have been a serious problem.  He also reported that he recalled mentioning ringing in his ears at one of his hearing tests.  The Board has reviewed the service audiological reports and they do not indicate that the Veteran ever reported tinnitus.  In fact, the Veteran specifically denied ringing in his ears during an audiological examination in October 2003 and a post-deployment examination in April 2006. 

The October 2007 VA examiner listed the Veteran's report that he has current tinnitus symptoms three times per month which lasts for a few minutes.  The examiner quoted THE TINNITUS HANDBOOK (Richard Tyler) 2 (1992), but did not actually render a conclusion regarding the Veteran's claimed tinnitus.  The examiner merely quoted THE TINNITUS HANDBOOK as follows: "[n]ormal tinnitus is experienced by most people without hearing loss, lasting for less than five minutes less than once a week."  No opinion was given.  It is unclear whether the examiner intended to opine that the Veteran had no current diagnosis of tinnitus, or whether the Veteran had tinnitus that was or was not related to service.  Moreover, the examiner did not offer any discussion regarding whether the Veteran's in-service noise exposure had any effect on his currently claimed tinnitus symptomatology. 

As noted above, if an examination report does not contain enough information upon which to base a decision, the Board must return the report as inadequate for evaluation purposes.  Hayes, 9 Vet. App. at 73; see also Barr, 21 Vet. App. at  311-12 (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  As the October 2007 examination report contained no opinion regarding the Veteran's claimed tinnitus symptoms, the Board finds that an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all treatment providers, private or VA, for his low back disorder or back pain, as well as high blood pressure.  In particular, request that he identify where he received MRIs for his low back disorder.  Additionally, ask that he complete an authorization and consent form for his blood pressure checks recorded for his employment.  After securing any necessary authorization forms, obtain all identified records not already contained in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).


2.  Obtain all VA outpatient treatment records related to hypertension from the VA Medical Center in Chicago, Illinois.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following receipt of the foregoing records, return the file to the October 2007 VA examiner who examined the Veteran's back.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2007 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran for his low back is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the record, to specifically include the June 2007 letter from Dr. S, which shows a diagnosis of recurrent lumbar strain and noted the Veteran's reports of back symptoms for 4 1/2 years.  The examiner should also consider that the Veteran's statements that he experiences frequent mid and low back pain.  Following a review of the foregoing statements and records, the examiner is asked to clarify whether any diagnosed low back disorder, including very mild degenerative disc disease at L5-S1 or a recurrent lumbar strain, is at least as likely as not (50 percent probability or greater) related to the Veteran's service, to include his October 2002 treatment during service.  

In providing the requested opinion, the examiner must consider and discuss any of the Veteran's competent reports as to the onset and continuity of low back symptomatology.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion. 

4.  If, and only if, the treatment records obtained above contain a current diagnosis of hypertension, return the file to the March 2008 VA examiner for an addendum opinion.  If the March 2008 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran for his claimed hypertension is left to the discretion of the clinician selected to write the addendum opinion.

If a current hypertension disability is shown, the VA examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any post-service diagnosis of hypertension is related to the Veteran's service, including elevated blood pressure findings in service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  

5.  Return the file to the October 2007 VA audiological examiner.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2007 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional audiological examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is advised to accept that the Veteran has a current diagnosis of tinnitus.  The examiner is asked to render an opinion as to whether the Veteran has tinnitus that is at least as likely as not (50 percent probability or greater) related to the Veteran's service.  

In providing the requested opinion, the examiner must consider and discuss any of the Veteran's competent reports as to the onset and continuity of tinnitus symptomatology.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


